Opinion by
Mr. Justice Fell,
In an action to recover for injuries to a farm caused by the building of a railroad across it, the plaintiff’s witnesses, called as experts, testified in chief as to the value of the farm before *352the road was built. On cross-examination they were asked to compare the value of the plaintiff’s farm with the value of farms in the vicinity, of the sales of which they had testified they knew. The sustaining of objections to this line of cross-examination gave rise to the only question involved in this appeal.
It is well settled by an unbroken line of decisions that the test of value in such a case is not the price paid for a particular property but the general selling price of land in the vicinity and that evidence of particular sales is not admissible to establish market value. The reason for the rule is that particular sales may have been made without regard to the market value and that separate inquiries as to them and a comparison of the properties sold with the property in question and with each other would introduce collateral issues and tend to confuse rather than enlighten the jury: Railroad Co. v. Patterson, 107 Pa. 461. A witness may be asked as to particular sales to ascertain whether he knew of and considered them informing an opinion as to value, and it may be shown for the purpose of affecting the weight of the opinion he has given, that it is based on a misapprehension of the facts: Henkel v. Railroad Co., 213 Pa. 485. But to show value by comparison with other lands or to attempt to weaken the testimony of a witness by showing that his opinion was not based on a proper comparison of properties is open to the same objection that excludes testimony as to particular sales. As well stated by the learned trial judge, “ Any inquiry of this nature must inevitably tend to divert the mind of the jury from the real issue and to substitute for it an issue resting on a comparison of different tracts of land with the land in question. The result of such an inquiry, to be either adequate or fair, would involve the comparison of the land in question not alone with some one tract which had been sold in the neighborhood, but with all the tracts mentioned by the witnesses as having been sold in the neighborhood and of which they had knowledge. This would not only introduce collateral issues as numerous as the sales testified to by the witnesses, but would lead to inquiries in most cases of this- kind which would be almost interminable.”
The judgment is affirmed.